Citation Nr: 0316484	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  96-47 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


REMAND

The veteran served on active duty from January 1965 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision issued by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of service 
connection for a back condition.  In July 1999, the veteran 
had a hearing at the RO before a Judge of the Board.  In a 
November 1999 decision, the Board recharacterized the issue 
on appeal as whether new and material evidence had been 
submitted in order to reopen the claim.  The Board reopened 
the claim and remanded it for additional development.       

In a September 2000 decision, the Board denied the veteran's 
claim for service connection of a back condition.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a June 2001 
order, the Court vacated the Board's September 2000 decision 
and remanded the claim to the Board for action consistent 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).      

In March 2002, the Board undertook additional development of 
the appellant's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  Therefore, this case 
must be returned to the RO for initial consideration of the 
additional evidence.  In this case, the Board requested and 
obtained additional clinical records from the National 
Personnel Records Center (NPRC) as well as a VA examination 
to determine the nature and etiology of the veteran's back 
condition.  

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 66 Fed. Reg. 45620-32 (August 29, 
2001) (codified at 38 C.F.R. § 3.159 
(2002)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for a back condition 
in light of the evidence received since 
the April 2000 Supplemental Statement of 
the Case (SSOC).  If the claim remains 
denied, the RO should issue a SSOC to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken and 
evidence received since April 2000.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




